TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00019-CV



                                   Ralph Dreyer, Appellant

                                               v.

                                   Delores Smith, Appellee



             FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY
              NO. 03P219-L, HONORABLE BEN NOLEN, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant Ralph Dreyer no longer wishes to pursue his appeal and has filed a

motion to dismiss that appellee Delores Smith does not oppose. We grant the motion and dismiss

the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________
                                            W. Kenneth Law, Chief Justice


Before Chief Justice Law, Justices Patterson and Puryear


Dismissed on Appellant’s Motion


Filed: November 14, 2008